43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian T. BOWMAN, Party in Interest Appellant,andUNITED STATES of America, Plaintiff,v.MARYLAND MASS TRANSIT ADMINISTRATION, Defendant Appellee.
No. 94-1531.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 25, 1994.Decided:  Nov. 16, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-90-3068-S)
Brian T. Bowman, appellant pro se.  Irwin Brown, State of Maryland Mass Transit Administration, Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before HAMILTON and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant Brian Bowman appeals the district court's order denying his request for extension of a consent decree.1  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.2  United States v. Maryland Mass Transit Admin., No. CA-90-3068-S (D. Md. Mar. 14, 1994).  We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We find, contrary to Appellee's assertion, that Bowman possessed the requisite standing to move for an extension of the consent decree.   See, e.g., Beckett v. Air Line Pilots Ass'n, 995 F.2d 280, 286 (D.C.Cir.1993);   Hook v. Arizona Dep't of Corrections, 972 F.2d 1012, 1014 (9th Cir.1992)


2
 We note that the district court inadvertently stated in its order that the consent decree expired on January 8, 1991.  The parties agree that the decree expired on January 8, 1994